In a support proceeding pursuant to Family Court Act article 4, the appeal is from an order of the Family Court, Nassau County (Fessala, J.), dated October 18, 2004, which denied the appellant’s objections to an order of the same court (Watson, 5. M.), dated May 24, 2004.
Ordered that the order is affirmed, with costs.
Where combined parental income exceeds $80,000, the Child Support Standards Act (hereinafter the CSSA) provides that the court shall determine the amount of child support by applying the factors set forth in Family Court Act § 413 (1) (f) and/or the statutory child support percentage set forth in the CSSA (Family Ct Act § 413; Domestic Relations Law § 240) (see Matter of Cassano v Cassano, 85 NY2d 649, 654 [1995]). The Support Magistrate providently exercised her discretion in computing *422child support by applying the statutory percentage to the combined parental income over $80,000 (see Matter of Lava v Damianou, 10 AD3d 420 [2004]; Bains v Bains, 308 AD2d 557 [2003]; Matter of Gruttadauria v Catapano, 256 AD2d 617 [1998]; Zaremba v Zaremba, 237 AD2d 351 [1997]). The Support Magistrate expressly set forth the reasons for applying the statutory percentage to income over $80,000 and thus the Family Court Judge properly denied the objections. Cozier, J.P., Ritter, Santucci and Luciano, JJ., concur.